Dismissed; Opinion Filed January 12, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-01456-CR

                             JOHNNY TATUM, JR., Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. F93-54657-IJ

                             MEMORANDUM OPINION
                       Before Justices Lang-Miers, Fillmore, and Stoddart
                                   Opinion by Justice Stoddart
       On January 4, 1993, Johnny Tatum, Jr. was convicted of possession with intent to deliver

cocaine and sentenced to twenty-five years. On December 15, 2017, appellant filed a “Motion to

Enter Nunc Pro Tunc Order” with this Court. In the motion, appellant states his judgment and

sentence in the trial court did not reflect “the proper and accurate credits on his sentence” and

asks us to issue a judgment nunc pro tunc. We dismiss this appeal for want of jurisdiction.

       The purpose of a nunc pro tunc judgment is to provide a method for the trial court to

correct the record “when there is a discrepancy between the judgment as pronounced in court and

the judgment reflected in the record.” Blanton v. State, 369 S.W.3d 894, 897 (Tex. Crim. App.

2012); Alvarez v. State, 605 S.W.2d 615, 617 (Tex. Crim. App. [Panel Op.] 1980) (purpose of
nunc pro tunc order is to correctly reflect judgment trial court actually made but which for some

reason did not enter of record at proper time).

       Appellant seeks a nunc pro tunc of the trial court’s judgment. We do not have authority

to issue a nunc pro tunc judgment of the trial court’s judgment; only the court that rendered the

original judgment may issue a nunc pro tunc judgment. See Alvarez, 605 S.W.2d at 617.

       We dismiss this appeal for want of jurisdiction.




                                                        /Craig Stoddart/
                                                        CRAIG STODDART
                                                        JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
171456F.U05




                                                  –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOHNNY TATUM, JR., Appellant                       On Appeal from the Criminal District Court
                                                   No. 3, Dallas County, Texas
No. 05-17-01456-CR         V.                      Trial Court Cause No. F93-54657.
                                                   Opinion delivered by Justice Stoddart,
THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Fillmore
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 12th day of January, 2018.




                                             –3–